IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRUCE MASON,                          §
                                      §      No. 6, 2020
      Defendant Below,                §
      Appellant                       §      Court Below: Superior Court
                                      §      of the State of Delaware
             v.                       §
                                      §      Cr. ID No. 93001218DI(N)
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §


                          Submitted: October 14, 2020
                          Decided:   December 16, 2020

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                     ORDER

      This 16th day of December, 2020, upon consideration of the parties’ briefs and

the record below, we find that:

      (1)    The judgment of the Superior Court, denying Mason’s third motion for

postconviction relief of his 1994 conviction on several counts of sexual assault,

should be affirmed on the basis of and for the reasons stated in the Commissioner’s

November 25, 2019 Report and Recommendation, as adopted by the Superior Court

in its December 12, 2019 Order. In addition to those reasons, we conclude that

Mason’s reliance on Fuentes v. Griffin, 829 F.3d 233 (2d Cir. 2016), an opinion
Mason cited below and in this Court but not addressed by the Superior Court or the

State in its answering brief, is misplaced.

       (2)     Unlike the Brady1/due process claim made in Fuentes, Mason’s claim

is that he has recently discovered new evidence—in particular, that his 13-year-old

victim was involuntarily committed and treated for mental health issues immediately

before and during Mason’s trial—that creates a strong inference that he is actually

innocent.

       (3)     Admittedly, Fuentes presents facially similar circumstances; it involved

a rape prosecution in which the prosecutor was under a discovery obligation to

produce the alleged victim’s medical records and in fact produced those records,

except for an intentionally withheld psychiatric record. Ultimately, the Second

Circuit concluded that the withholding of the record was a material and prejudicial

Brady violation.

       (4)     We find Fuentes to be distinguishable on at least four grounds. First,

Fuentes brought his claim as a Brady/due process claim and, therefore, it was subject




1
  In Brady v. Maryland, the Supreme Court of the United States held that “the suppression by the
prosecution of evidence favorable to an accused upon request violates due process where the
evidence is material either to guilt or to punishment, irrespective of the good faith or bad faith of
the prosecution.” 373 U.S. 83, 87 (1963).
                                                     2
to a standard that is different than we apply to new-evidence claims.2 Second,

Fuentes was a consent case; that is, both the defendant and the alleged victim

acknowledged that they had engaged in sexual intercourse, but the alleged victim

said that it was non-consensual. Here, because of the victim’s young age, consent

was not an available defense. Moreover, the victim in Fuentes had made inconsistent

statements about the events immediately preceding the intercourse, which

heightened the significance of the credibility battle between her and the defendant.

Third, here there is corroborative evidence in the trial record, including the

stepbrother’s testimony and George English’s testimony that Mason told him that

the victim had performed oral sex on him. There were no similar facts in Fuentes.

And finally, Fuentes involved the intentional suppression of a document within the

prosecutor’s file; here no such document existed at the time of Mason’s trial. And

while this last fact does not make the State’s failure to disclose the fact of Mason’s

victim’s involuntary commitment any less of a Brady violation, all four of the factors

viewed together convince us that we need not adopt the approach taken by the

Second Circuit in Fuentes.


2
  Under Superior Court Criminal Rule 61(d)(2)(i), new-evidence claims are subject to an exacting
standard; to warrant relief, the new evidence must create a strong inference of actual innocence.
New evidence that is “merely cumulative or impeaching” will not satisfy the “actual innocence”
standard. Taylor v. State, 180 A.3d 41, 2018 WL 655627, at *1 (Del. Jan. 31, 2018) (TABLE). By
contrast, evidence that the defense can use to impeach a prosecution witness, by showing bias or
interest, is covered by the Brady rule. Michael v. State, 529 A.2d 752, 756 (Del. 1987), abrogated
on other grounds by Stevens v. State, 129 A.3d 206 (Del. 2015). Here, the new evidence, according
to Mason, could have been used to impeach the victim’s credibility. Opening Br. at 20.
                                                    3
    NOW, THEREFORE, IT IS ORDERED that the Superior Court’s judgment is

AFFIRMED.

                               BY THE COURT:


                               /s/ Gary F. Traynor
                               Justice




                                    4